             Case 3:17-cv-00039-JD Document 197 Filed 10/05/18 Page 1 of 19



1    Kevin H. Moriarty (D.C. Bar No. 975904)
     Cathlin Tully (N.Y. Bar)
2    Shameka L. Walker (D.C. Bar No. 493891)
     Jarad Brown (CA Bar No. 294516)
3
     Katherine E. McCarron (D.C. Bar No. 486335)
4    James A. Trilling (D.C. Bar No. 467273)
     Laura Riposo VanDruff (D.C. Bar No. 481785)
5    Federal Trade Commission
     600 Pennsylvania Avenue NW, Mail Drop CC-8232
6    Washington, DC 20580
7    P: (202) 326-2949/F: (202) 326-3062
     kmoriarty@ftc.gov; ctully@ftc.gov; swalker@ftc.gov,
8    jbrown4@ftc.gov; kmccarron@ftc.gov; jtrilling@ftc.gov; lvandruff@ftc.gov

9    Attorneys for Plaintiff Federal Trade Commission
10

11
                              UNITED STATES DISTRICT COURT
12                          NORTHERN DISTRICT OF CALIFORNIA
                                 SAN FRANCISCO DIVISION
13

14
     FEDERAL TRADE COMMISSION,                      CIVIL ACTION NO.
15
                                                    3:17-CV-00039-JD
16                        Plaintiff,

17                 v.                               FEDERAL TRADE COMMISSION’S
                                                    OPPOSITION TO D-LINK SYSTEMS,
18                                                  INC.’S MOTION TO EXCLUDE THE
     D-LINK SYSTEMS, INC.,                          EXPERT REPORT AND OPINIONS OF
19                                                  DR. KENT D. VAN LIERE
                          Defendant.
20                                                  Date: November 8, 2018
                                                    Time: 10:00
21                                                  Location: Courtroom 11, 19th Floor
22

23

24

25

26

27   FEDERAL TRADE COMMISSION’S OPPOSITION TO
28   D-LINK SYSTEMS INC.’S MOTION TO EXCLUDE THE
     EXPERT REPORT AND OPINIONS OF DR. KENT D. VAN LIERE
     Case No. 3:17-CV-00039-JD
                     Case 3:17-cv-00039-JD Document 197 Filed 10/05/18 Page 2 of 19



1
                                                          TABLE OF CONTENTS
2

3
     Introduction ..................................................................................................................................... 1
4    Background ..................................................................................................................................... 2
5    Legal Standard ................................................................................................................................ 3
     Argument ........................................................................................................................................ 4
6
                I.         Dr. Van Liere’s Survey and Opinions are Relevant and Reliable .......................... 4
7
                           A.          Dr. Van Liere’s Opinions Are Relevant and Helpful to the Trier of
8                                      Fact .............................................................................................................. 4
                           B.          Survey Materials Replicated the Consumer Experience ............................. 5
9
                           C.          GUI Pop-Up Screen Uses D-Link’s Method .............................................. 7
10                         D.          Survey Questions Were Not Leading ....................................................... 10
11                         E.          Dr. Van Liere Properly Defined the Relevant Population ........................ 10

12                         F.          Survey Controlled for Background Noise................................................. 12
                           G.          That D-Link Intended to Sell Some IP Cameras to Business
13                                     Customers Has No Bearing on the Relevance or Reliability of Dr.
                                       Van Liere’s Conclusions ........................................................................... 13
14
                II.        Dr. Van Liere’s Survey and Opinions Do Not Introduce New Theories of
15                         Liability Or Additional IP Cameras ...................................................................... 14
16   Conclusion .................................................................................................................................... 15

17

18

19

20

21

22

23

24

25

26

27   FEDERAL TRADE COMMISSION’S OPPOSITION TO                                                                                                            i
28   D-LINK SYSTEMS INC.’S MOTION TO EXCLUDE THE
     EXPERT REPORT AND OPINIONS OF DR. KENT D. VAN LIERE
     Case No. 3:17-CV-00039-JD
                  Case 3:17-cv-00039-JD Document 197 Filed 10/05/18 Page 3 of 19



1                                                      TABLE OF AUTHORITIES

2    Cases

3    Alzheimer’s Disease & Related Disorders Association v. Alzheimer’s Foundation of America

4       Inc., 397 F. Supp. 3d 260 (S.D.N.Y. 2018) .............................................................................. 11
5    Citizens Financial Group, Inc. v. Citizens National Bank of Evans City, 383 F.3d 110 (3d Cir.
6
        2004) ......................................................................................................................................... 13
7
     Clicks Billiards, Inc. v. Sixshooters Inc., 251 F.3d 1252 (9th Cir. 2001) ....................................... 4
8
     Daubert v. Merrell Dow Pharmaceuticals, Inc., 43 F.3d 1311 (1995)........................................... 7
9

10   Fortune Dynamic v. Victoria’s Secret Stores Brand Management Inc., 618 F.3d 1025 (9th Cir.

11      2010) ........................................................................................................................................... 4

12   FTC v. Cyberspace.com, LLC, 453 F.3d 1196 (9th Cir. 2006)....................................................... 8
13
     FTC v. DIRECTV, Case No. 15-cv-01129-HSG, 2018 WL 3911196 (Aug. 16, 2018) ................ 16
14
     Louis Vuitton Malletier v. Dooney & Bourke, Inc. 525 F. Supp. 2d 558 (S.D.N.Y. 2007) ........ 6, 9
15
     Mullins v. Premier Nutrition Corp., 178 F. Supp. 3d 867 (N.D. Cal. 2016) ......................... 4, 5, 7
16
     Scotts Company v. United Industries Corp., 315 F.3d 264 (4th Cir. 2002).................................... 6
17

18   The State of New York and the City of New York v. United Parcel Service, Inc., No. 15-cv-1136

19      (KBF), 2016 WL 4735368 (S.D.N.Y. 2016) ............................................................................ 12
20   United States v. Sandoval-Mendoza, 472 F.3d 645 (9th. Cir. 2006) .............................................. 5
21
     Water Pik, Inc. v. Med-Systems, Inc., 726 F.3d 1136 (10th Cir. 2013) .......................................... 6
22
     Rules
23

24   Federal Rule of Evidence 401 ........................................................................................................ 4

25   Federal Rule of Evidence 702 ........................................................................................... 3, 4, 9, 15
26

27   FEDERAL TRADE COMMISSION’S OPPOSITION TO                                                                                                          ii
28   D-LINK SYSTEMS INC.’S MOTION TO EXCLUDE THE
     EXPERT REPORT AND OPINIONS OF DR. KENT D. VAN LIERE
     Case No. 3:17-CV-00039-JD
              Case 3:17-cv-00039-JD Document 197 Filed 10/05/18 Page 4 of 19



1                                            INTRODUCTION
2           Defendant D-Link Systems, Inc.’s (“D-Link”) Motion to Exclude the Expert Report and
3    Opinions of Dr. Kent D. Van Liere (“Mot.”) fails for several reasons. First, Dr. Van Liere’s
4    survey and opinions are relevant, reliable, and helpful to the trier of fact. His survey evaluates
5    the extent to which consumers understood from certain D-Link IP cameras’ Graphical User
6    Interfaces (“GUIs”) that D-Link secured its IP cameras from unauthorized access and control, as
7    alleged by the FTC in its Complaint Count VI. Specifically, his survey shows that a significant
8    percentage of consumers were misled by the phrase “Please enter a password to secure your
9    device,” because they believe (incorrectly) that their password will be the only password that can
10   access the device. In addition, Dr. Van Liere’s survey demonstrates that D-Link’s claims in its
11   IP cameras’ GUIs are material.
12          Dr. Van Liere’s survey methodology is reliable on multiple fronts: 1) the survey showed
13   respondents a similar GUI screen from a D-Link IP camera that the FTC identified in its
14   Complaint as deceptive in Exhibit PX 11; 2) the control materials, also created from screens
15   originally present in the GUI, were designed to share as many of the same characteristics as
16   possible of the GUI as it exists in the IP camera; 3) he appropriately defined the relevant
17   population as those who had purchased an IP camera in the same time period that D-Link sold
18   the IP cameras at issue, and respondents would therefore have had some previous familiarity
19   with a GUI for an IP camera; and 4) the survey methodology employed test and control groups to
20   control for background noise, including any preexisting beliefs about IP camera security held by
21   respondents.
22          Defendant’s arguments about Dr. Van Liere’s testimony, specifically: 1) adding new
23   theories of liability; and 2) expanding the list of relevant IP cameras, are duplicative of other
24   briefings. See Dkts. 163 and 194. They fail here because Dr. Van Liere did not test a failure to
25   disclose theory—he tested the effect of D-Link’s representations about using a password to
26   secure the IP camera—and, therefore, could in no way be expanding the FTC’s theory of
27   FEDERAL TRADE COMMISSION’S OPPOSITION TO                                                             1
28   D-LINK SYSTEMS INC.’S MOTION TO EXCLUDE THE
     EXPERT REPORT AND OPINIONS OF DR. KENT D. VAN LIERE
     Case No. 3:17-CV-00039-JD
              Case 3:17-cv-00039-JD Document 197 Filed 10/05/18 Page 5 of 19



1    liability. Likewise, D-Link’s argument about his testimony adding additional IP cameras also
2    fails. The FTC identified these cameras as being at issue on March 17, 2017, in the FTC’s initial
3    disclosures, Appendix A.
4                                             BACKGROUND
5           If trial proceeds in this matter, the FTC will establish that D-Link represented in the GUIs
6    for its IP cameras, alongside security features such as device passwords, that certain of its IP
7    cameras were secure from unauthorized access and control. Compl. ¶¶ 43-45. D-Link sold the
8    first of these IP cameras at issue over ten years ago, 1 and at least one such IP camera device
9    model remained available for sale as recently as mid-August 2018. See Tully Decl. Ex. 1, Hine
10   Decl. As the undisputed record demonstrates, these IP cameras contain easily exploitable
11   backdoors that would allow anyone to access the IP cameras’ feeds over the internet using the
12   combination username and password, “guest/guest.” FTC Mot. for Summ. J. 9-10 (Sept. 21,
13   2018) (Dkt. 178).
14          Dr. Van Liere conducted a survey to evaluate the extent to which consumers were likely
15   to be misled into believing that D-Link secured its IP cameras from unauthorized access and
16   control. Vecchione Decl. Ex. 1, Expert Report of Dr. Kent D. Van Liere (“Van Liere Report”)
17   ¶ 1. The survey assed the extent to which after seeing the statement, “Please enter a password to
18   secure your camera,” and then setting a password for their IP cameras, respondents were likely to
19   believe that there was only one password that would allow access to the camera. Id. The survey
20   sampled 500 respondents and randomly assigned them to the test or the control group. Id. ¶¶ 19,
21   24. Respondents in both groups viewed the GUI for the D-Link’s DCS-2310L camera, as it
22   actually appears in the camera during the point at which consumers set their passwords, and they
23   were then required to set a password using a generic password provided to them (“abc123”). Id.
24
     1
25     D-Link Sys.’ 1st Am. Answers & Objs. to FTC 3d Set of Interrogs. Resp. 9 (stating DCS-3411
     sold starting Nov. 12, 2010), attached as Ex. 11 to Brown Decl. (Dkt. 177-12) (Sept. 21, 2018),
26   in support of the FTC’s Mot. for S. J. (Dkt. 178) (Sept. 21, 2018).
27   FEDERAL TRADE COMMISSION’S OPPOSITION TO                                                           2
28   D-LINK SYSTEMS INC.’S MOTION TO EXCLUDE THE
     EXPERT REPORT AND OPINIONS OF DR. KENT D. VAN LIERE
     Case No. 3:17-CV-00039-JD
              Case 3:17-cv-00039-JD Document 197 Filed 10/05/18 Page 6 of 19



1    ¶¶ 24, 30. Respondents in the control group then viewed an additional GUI screen, stating,
2    “Even though you are setting a password to secure your camera, there may be other passwords
3    left by the manufacturer are able to access this device.” Id. ¶ 32. The formatting of this screen is
4    original to the camera; respondents would see a similar “pop-up” screen if they set an inadequate
5    password during this step of the set-up process. See Tully Decl. Ex. 2, Van Liere Dep. 106:22-
6    108:1; see also, e.g., Vecchione Decl. Ex. 1, Van Liere Report pp. 59-61. The survey then asked
7    respondents a question designed to elicit their understanding of whether or not there are
8    passwords other than the one they set which would allow access to the device. Id. ¶¶ 26, 37.
9    Finally, the survey queried whether the presence of additional passwords that may allow
10   unauthorized users access to the camera would be a fact that influenced respondents’ decision to
11   purchase the camera. Id. ¶ 27. For those who indicated that it would influence their decision, the
12   survey asked whether the information made them more or less likely to purchase the camera. Id.
13          In reporting on the survey’s results, Dr. Van Liere subtracted, or “netted off” the
14   responses of those in the control group to control for background noise, including any
15   preexisting beliefs about passwords on IP cameras. Id. ¶¶ 40, 43; Tully Decl. Ex. 2, Van Liere
16   Dep. 105:5-22, 118:7-120:12. The survey results reveal that the D-Link IP camera’s GUI misled
17   a net 43 percent of respondents into believing that the only password that would allow access to
18   the camera was the one that they had set. Vecchione Decl. Ex 1, Van Liere Report ¶ 40. The
19   survey results further demonstrate that knowledge of the presence of additional passwords that
20   would allow unauthorized access to the device is a material fact to a net 30 percent of
21   respondents who indicated that they are less likely to purchase this camera. Id. ¶ 43.
22                                         LEGAL STANDARD
23          Under Rule 702 of the Federal Rules of Evidence, expert testimony is permitted so long
24   as the expert is “qualified . . . by knowledge, skill, experience, training, or education” and
25   possesses specialized knowledge that “will help the trier of fact to understand the evidence or to
26   determine a fact in issue.” Fed. R. Evid. 702. Rule 702 requires that such opinion testimony rest
27   FEDERAL TRADE COMMISSION’S OPPOSITION TO                                                         3
28   D-LINK SYSTEMS INC.’S MOTION TO EXCLUDE THE
     EXPERT REPORT AND OPINIONS OF DR. KENT D. VAN LIERE
     Case No. 3:17-CV-00039-JD
              Case 3:17-cv-00039-JD Document 197 Filed 10/05/18 Page 7 of 19



1    on “sufficient facts or data,” reflect the use of “reliable principles and methods” appropriate to
2    the expert’s field, and apply the principles and methods reliably to the facts of the case. Id. For
3    survey evidence, the proponent is required only to establish a proper foundation for admissibility
4    and to demonstrate that the survey is relevant and was conducted according to accepted
5    principles. Clicks Billiards, Inc. v. Sixshooters Inc., 251 F.3d 1252, 1263 (9th Cir. 2001) (“Once
6    the survey is admitted, . . . follow-on issues of methodology, survey design, reliability, the
7    experience and reputation of the expert, critique of conclusions, and the like go to the weight of
8    the survey rather than its admissibility.”); see also Mullins v. Premier Nutrition Corp., 178 F.
9    Supp. 3d 867, 905 (N.D. Cal. 2016) (citing Fortune Dynamic v. Victoria’s Secret Stores Brand
10   Mgmt. Inc., 618 F.3d 1025, 1036) (9th Cir. 2010) (“The general rule is that ‘as long as [the
11   survey] is conducted according to accepted principles and is relevant,’ the ‘technical
12   inadequacies in a survey, including the format of the questions or the manner in which it was
13   taken, bear on the weight of the evidence, not its admissibility.’”). Evidence is relevant if “it has
14   any tendency to make a fact more or less probable than it would be without the evidence; and . . .
15   the fact is of consequence in determining the action.” Fed. R. Evid. 401.
16                                              ARGUMENT
17   I.     DR. VAN LIERE’S SURVEY AND OPINIONS ARE RELEVANT AND
            RELIABLE
18
            A.      Dr. Van Liere’s Opinions Are Relevant and Helpful to the Trier of Fact
19
            Dr. Van Liere’s opinions regarding consumers’ understanding of PX 11 are relevant to
20
     and probative of the facts alleged in Count VI of the FTC’s Complaint. See Mullins, 178 F.
21
     Supp. 3d at 888 (citing United States v. Sandoval-Mendoza, 472 F.3d 645, 654 (9th. Cir. 2006)
22
     (stating that “[e]xpert opinions are relevant if the knowledge underlying them has a valid
23
     connection to the pertinent inquiry) (internal quotations removed)). Count VI of the Complaint
24
     alleges that D-Link represented that its IP cameras were secure from unauthorized access and
25
     control, via statements instructing consumers to enter a password to secure their cameras
26
     alongside security features such as administrator passwords. See Compl. ¶¶ 24, 43-45. The Van
27   FEDERAL TRADE COMMISSION’S OPPOSITION TO                                                    4
28   D-LINK SYSTEMS INC.’S MOTION TO EXCLUDE THE
     EXPERT REPORT AND OPINIONS OF DR. KENT D. VAN LIERE
     Case No. 3:17-CV-00039-JD
              Case 3:17-cv-00039-JD Document 197 Filed 10/05/18 Page 8 of 19



1    Liere survey evaluated “the extent to which consumers in the relevant market are likely to be
2    misled into believing that [D-Link] secured its IP cameras from unauthorized access and
3    control.” Vecchione Decl. Ex. 1, Van Liere Report ¶ 1.
4            The Complaint attached exhibits PX 10-11 as examples of D-Link’s deceptive
5    representations in its IP cameras’ GUIs. Compl. ¶ 24. Dr. Van Liere’s survey assigned
6    respondents in both the test and control groups to view stimuli as they would encounter them in
7    setting up an IP Camera. Vecchione Decl. Ex. 1, Van Liere Report ¶¶ 30, 32. Specifically,
8    similar to PX 11, respondents viewed a GUI for the set-up process that instructed, “Please enter a
9    password to secure your camera,” above a prompt for them to enter and confirm a password. Id.
10   ¶¶ 30, 32. 2 Dr. Van Liere’s survey and testimony regarding its results, therefore, are relevant to
11   the claims made in D-Link’s IP cameras’ GUIs, and their admission will be helpful to the trier of
12   fact.
13           B.      Survey Materials Replicated the Consumer Experience
14           The materials viewed by survey respondents replicate market conditions, contrary to D-
15   Link’s assertions. The survey presented the password screen from the DCS-2310L IP camera to
16   respondents in both the test and control groups as it appears in the IP camera. Id. ¶¶ 30, 32. As
17   Dr. Van Liere testified: “The test stimuli is the interface as it exists in the market. . . . [W]e
18   didn’t manipulate the interface to get certain words in there in the test condition. It is what’s on
19   the interface.” Tully Decl. Ex. 2, Van Liere Dep. 69:10-19. See also id. 229:17-231:10 (“we
20   went through a bunch of effort to get a camera and actually go through the set-up and take a
21   picture so that the picture we were using and the way we had them interact is exactly what they
22
     2
       D-Link also argues in its motion that Dr. Van Liere “revealed for the first time at his deposition
23   that the screenshot in his report was from a camera purchased and reviewed by his staff within
24   the last year or two.” Mot. 6. This is false: Dr. Van Liere’s Report disclosed, months ago, that
     the stimuli shown to respondents are actual screenshots taken by a member of his staff while
25   going through the process of setting up a DCS-2310L camera. Vecchione Decl. Ex. 1, Van Liere
     Report ¶ 30. Further, Dr. Van Liere pointed to the relevant sentence in his report during his
26   deposition. Tully Decl. Ex. 2, Van Liere Dep. 89:11-90:8.
27   FEDERAL TRADE COMMISSION’S OPPOSITION TO                                                             5
28   D-LINK SYSTEMS INC.’S MOTION TO EXCLUDE THE
     EXPERT REPORT AND OPINIONS OF DR. KENT D. VAN LIERE
     Case No. 3:17-CV-00039-JD
              Case 3:17-cv-00039-JD Document 197 Filed 10/05/18 Page 9 of 19



1    would have seen if they would have bought a camera and done it.”). 3 The survey was conducted
2    online; therefore, respondents viewed the GUI password screen on their computers, as they
3    would have if they were setting up the IP camera in reality. Vecchione Decl. Ex. 1, Van Liere
4    Report ¶ 22. The survey also required respondents to enter a password, as they would have if
5    they were setting up the device. Tully Decl. Ex. 2, Van Liere Dep. 230:16-231:10. If
6    respondents entered the password incorrectly, the survey displayed a pop-up similar to one
7    shown to consumers who enter an insufficient password when setting up the IP camera. 4 Id.
8           D-Link argues that Dr. Van Liere’s opinion fails Daubert—even in a bench trial—
9    because he tested the very representation at issue in Count VI of the Complaint. Mot. 2, 12-13.
10   That is, Defendant posits that Dr. Van Liere should have tested other materials, such as the IP
11   camera’s marketing materials, packaging, user manual, or the other GUI screens from the set-up
12   process. Id. D-Link’s suggestion that the survey should have tested materials not at issue in this
13   case is nonsensical: Testing whether or not D-Link’s marketing materials for the DCS-2310L IP
14   camera deceived consumers would have no bearing on whether its representations in the IP
15   camera’s GUI misled consumers. Dr. Van Liere designed his survey to connect specifically to
16
     3
17     D-Link’s reliance on certain trademark cases supports Dr. Van Liere’s survey for the very fact
     that he tested the relevant deceptive representations at issue, exactly how they would appear to
18   consumers setting up a DCS-2310L IP camera. See Scotts Company v. United Industries Corp.,
     315 F.3d 264, 280 (4th Cir. 2002) (finding that test materials in a survey were deficient where
19   they focused in on only one quarter of the representations at issue and obscured the remaining
     75%); Water Pik, Inc. v. Med-Systems, Inc., 726 F.3d 1136, 1145-46 (10th Cir. 2013) (holding
20
     that a survey was inadmissible where it did not accurately reproduce trademarks at issue in the
21   way they would ordinarily appear to consumers); Louis Vuitton Malletier v. Dooney & Bourke,
     Inc., 525 F. Supp. 2d 558, 585-595 (S.D.N.Y. 2007) (holding a survey was inadmissible where
22   the stimulus did not show respondents the relevant marks at issue, but instead blurred them to the
     point of illegibility).
23   4
       D-Link also suggests, but provides no basis for its contention, that providing survey
24   respondents with a generic password to use while taking the survey is somehow problematic.
     Dr. Van Liere deliberately chose to provide respondents with a generic password to preserve
25   their privacy and trust. He was concerned that respondents would distrust the survey because it
     was collecting passwords created by respondents. Tully Decl. Ex. 2, Van Liere Dep. at 108:9-
26   109:20, 110:15-111:22.
27   FEDERAL TRADE COMMISSION’S OPPOSITION TO                                                          6
28   D-LINK SYSTEMS INC.’S MOTION TO EXCLUDE THE
     EXPERT REPORT AND OPINIONS OF DR. KENT D. VAN LIERE
     Case No. 3:17-CV-00039-JD
              Case 3:17-cv-00039-JD Document 197 Filed 10/05/18 Page 10 of 19



1    the allegations as described in Count VI of the Complaint. Tully Decl. Ex. 2, Van Liere Dep.
2    248:17-249:15. See Mullins, 178 F. Supp. 3d at 888 (holding that expert opinions are relevant
3    where the knowledge underlying them has a valid connection to the pertinent inquiry) (internal
4    citations and quotations removed)).
5            Finally, D-Link’s specious arguments about consumers’ interactions with putative
6    “disclaimers,” Mot. 12-13, fails to disclose to the Court that the quoted text is found in the fine
7    print of a lengthy End User License Agreement (“EULA”). D-Link presents no evidence that a
8    consumer would be required to scroll through the EULA text—which would be necessary to
9    view the language quoted in D-Link’s brief—to proceed to the next setup screen. More
10   importantly, nothing in the fine print of the EULA representations inform a consumer that the IP
11   camera contains hard-coded credentials that the user cannot change. See Vecchione Decl. Ex. 4,
12   DX-123 3-9. See also Tully Decl. Ex. 3, Poret Dep. 153:20:154:1. Furthermore, D-Link’s
13   insinuation by argument that the fine print in its EULA somehow shields it from liability is
14   contrary to law. See FTC v. Cyberspace.com, LLC, 453 F.3d 1196, 1200 (9th Cir. 2006)
15   (holding that fine print disclaimer did not preclude liability under Section 5 of FTC Act, because
16   “solicitation may be likely to mislead by virtue of the net impression it creates even though the
17   solicitation also contains truthful disclosures.”).
18           C.       GUI Pop-Up Screen Uses D-Link’s Method
19           Those respondents in Dr. Van Liere’s control group viewed the same GUI password
20   screen from the DCS-2310L as those in the test group, as well as a subsequent screen with a
21   “pop-up” stating, “Even though you are setting a password to secure your camera, there may be
22   other passwords left by the manufacturer that are able to access this device.” Vecchione Decl.
23   Ex. 1, Van Liere Report ¶ 32. D-Link’s criticisms about the design of the pop-up, the specific
24   language of this statement, and the information conveyed by this statement, are all without merit.
25   Mot. 2, 12-14.
26

27   FEDERAL TRADE COMMISSION’S OPPOSITION TO                                                              7
28   D-LINK SYSTEMS INC.’S MOTION TO EXCLUDE THE
     EXPERT REPORT AND OPINIONS OF DR. KENT D. VAN LIERE
     Case No. 3:17-CV-00039-JD
             Case 3:17-cv-00039-JD Document 197 Filed 10/05/18 Page 11 of 19



1           As Dr. Van Liere described repeatedly throughout his deposition, the intention of using a
2    pop-up, rather than a less-obtrusive format, was to draw respondents’ attention to it. Tully Decl.
3    Ex. 2, Van Liere Dep. 105:5-106:8, 118:7-120:12, 127:13-128:12, 136:18-138:3, 138:12-139:16,
4    160:2-12, 248:17-250:7. Dr. Van Liere designed the control materials to measure the rate at
5    which people in the test group were guessing that there is only one password that allows access
6    to the IP camera. Id. 105:5-106:8, 118:7-120:12, 127:13-128:12, 136:18-138:3, 160:2-12. In
7    order to have the control stimulus measure whether respondents were guessing, the stimulus
8    needed to have created a condition where respondents were aware of the fact that there were
9    other passwords on the device. Id. 102:6-103:17. The purpose of the control stimulus was to
10   make it “abundantly clear” that there were other passwords on the device. Id. 105:5-22. To the
11   extent that respondents in the control group still believed that there was only one password, it is a
12   “reasonable measure of the degree to which people [were] just guessing because of the nature of
13   the survey process or their preexisting beliefs.” Id. 105:5-22. Removing these “guessers” creates
14   a net percentage of people who likely believe the IP camera only has one password based upon
15   their experiences viewing the representations on the GUI during the point of the set-up where
16   they would create a password for the device. Id. 132:18-134:12. Using this pop-up design in
17   particular, is reasonable because a pop-up already exists in the GUI—consumers would have
18   encountered it if they did not set an adequate password on the IP camera. 5 Id. 106:22-108:1.
19          D-Link implies that using a noticeable pop-up with specific language is problematic,
20   when, as described below, drawing respondents’ attention to the control statement both visually
21   and linguistically yields conservative results. Specifically, in reporting on whether the presence
22   of additional passwords on the IP camera was material to respondents, Dr. Van Liere subtracted
23
     5
24     The fact that the control group saw both screens as they exist in an actual camera (aside from
     the inserted statement about the presence of additional passwords) is evidence that Dr. Van
25   Liere’s control stimulus had as much in common with the original interface as was possible. See
     Louis Vuitton, 525 F. Supp. 2d at 595-96 (finding that a control stimulus was flawed where it had
26   little in common with the bags at issue).
27   FEDERAL TRADE COMMISSION’S OPPOSITION TO                                                          8
28   D-LINK SYSTEMS INC.’S MOTION TO EXCLUDE THE
     EXPERT REPORT AND OPINIONS OF DR. KENT D. VAN LIERE
     Case No. 3:17-CV-00039-JD
              Case 3:17-cv-00039-JD Document 197 Filed 10/05/18 Page 12 of 19



1    the percentage of respondents in the control group who said that they were less likely to purchase
2    the camera (16%) from those in the test group (46%) to arrive at his conclusion that the presence
3    of these additional passwords was material to 30 percent of respondents. Vecchione Decl. Ex. 1,
4    Van Liere Report ¶¶ 41-43. Had the control materials conveyed the information about additional
5    passwords using less “inflammatory language,” as D-Link characterizes 6 Dr. Van Liere’s
6    choices, or even changed the control to convey different information, such as “reveal[ing] the
7    actual risk of access to the device by those other than the user,” Mot. 2, that would have lowered
8    the percentage of people in the control group who said they were less likely to purchase the
9    camera, and would thus result in a greater net percentage of respondents indicating that this
10   information is material to them. Tully Decl. Ex. 2, Van Liere Dep. 138:12-139:16. As Dr. Van
11   Liere testified repeatedly: “[Anything that] would lessen in the control the number of people
12   who said they were less likely to buy it. . . .would actually be subtracting less off of my test
13   results. My test results would look even bigger and my conclusion [regarding materiality] would
14   be even stronger.” Id.
15          D-Link’s citations to Dr. Van Liere’s previous work are not relevant here because 1) no
16   court has ever found his work inadmissible under Rule 702 of the Federal Rules of Evidence,
17

18
     6
       By describing information provided to Dr. Van Liere’s control group as “inflammatory,” D-
19   Link appears to be arguing that it would inflame or outrage consumers to learn that the
     manufacturer of their IP cameras had built in “backdoor” passwords to the devices that anyone
20
     could use to access the devices’ feeds. Ironically, it is undisputed in this case that that is
21   precisely what D-Link did. Indeed, Dr. Van Liere’s disclosure is not as inflammatory as what D-
     Link actually did: Dr. Van Liere’s disclosure suggested that the backdoor credentials were a
22   possibility (“there may be other passwords”), but, in fact, D-Link built these credentials into all
     the IP cameras identified in his report. Nor is there any merit to D-Link’s suggestion of
23   alternative language—“when you enter a password here manufacturer passwords may allow
24   access to the site.” Mot. 11. This disclosure is nonsense for many reasons: (1) the manufacturer
     password works regardless of whether the consumer enters the password; and (2) the
25   manufacturer password allows access to the IP camera, not the “site.” D-Link’s failure to
     propose a disclosure that makes any sense, with all the benefits of hindsight, undermines D-
26   Link’s attack on Dr. Van Liere’s choice of disclosure language.
27   FEDERAL TRADE COMMISSION’S OPPOSITION TO                                                           9
28   D-LINK SYSTEMS INC.’S MOTION TO EXCLUDE THE
     EXPERT REPORT AND OPINIONS OF DR. KENT D. VAN LIERE
     Case No. 3:17-CV-00039-JD
             Case 3:17-cv-00039-JD Document 197 Filed 10/05/18 Page 13 of 19



1    including in those cases cited by D-Link its Motion; 7 2) Dr. Van Liere’s control shared as many
2    of the same characteristics as possible of the GUI as it exists in the IP camera; 8 and 3) Dr. Van
3    Liere’s control in this survey was appropriate because it drew the attention of respondents. 9
4           D.      Survey Questions Were Not Leading
5           Dr. Van Liere’s survey questions were not leading simply because they incorporated the
6    language of the statement about the presence of additional passwords on the device. Dr. Van
7    Liere testified that he used the term “unauthorized access” in the language of his question
8    because D-Link itself uses this term in its own marketing materials. Tully Decl. Ex. 2, Van Liere
9    Dep. 148:4-149:7, 185:17-186:5. D-Link does not offer any suggestion as to how using the term
10   “unauthorized access” creates a demand effect or cue as to how respondents should answer.
11   Mot. 14. The fact that the survey used a test/control methodology further removes the effects of
12   any guessing by respondents. Vecchione Decl. Ex. 1, Van Liere Report ¶¶ 19, 24, 40, 43.
13          E.      Dr. Van Liere Properly Defined the Relevant Population
14          Dr. Van Liere’s relevant population is appropriate for the deceptive claims and D-Link
15   products at issue. His survey defined the relevant population as “adult consumers 18 years or
16   older who reported that they had purchased a Wi-Fi home IP security camera in the past 10
17   years, and were the sole or shared decision maker on the purchase decision.” Id. ¶ 17. D-Link, in
18   its Motion, takes issue with the time period, i.e., consumers who purchased an IP camera within
19   the past ten years. Mot. 12. D-Link began selling the IP cameras that made the misleading
20

21

22

23   7
       See Tully Decl. Ex. 2, Van Liere Dep. 19:14-20:5.
     8
24     See Alzheimer’s Disease & Related Disorders Ass’n v. Alzheimer’s Found. of Am., Inc., 397 F.
     Supp. 3d 260, 279-80 (S.D.N.Y. 2018) (finding that a different control would have incorporated
25   sponsored ads to better replicate the search process).
     9
       See id. 276-78 (finding that, in a net confusion study, other potential control terms would have
26   generated more confusion and would therefore be preferable.
27   FEDERAL TRADE COMMISSION’S OPPOSITION TO                                                         10
28   D-LINK SYSTEMS INC.’S MOTION TO EXCLUDE THE
     EXPERT REPORT AND OPINIONS OF DR. KENT D. VAN LIERE
     Case No. 3:17-CV-00039-JD
              Case 3:17-cv-00039-JD Document 197 Filed 10/05/18 Page 14 of 19



1    representations at issue in 2008, ten years ago. 10 This fact alone supports Dr. Van Liere’s
2    definition of the relevant population. 11
3           D-Link also argues that the survey’s time period is wrong because the “FTC has zero
4    evidence that any DLS IP camera had the password problem after 2014.” Mot. 12. However,
5    the FTC has presented an August 28, 2018 declaration, 12 which confirms that D-Link’s DCS-
6    2310L13 IP cameras were being sold as of August 16, 2018, and that they persist in presenting
7    the “password problem”—the guest/guest hard-coded credentials.
8           D-Link’s argument that the survey universe should have included prospective purchasers
9    of IP cameras rather than past purchasers also falls flat. Mot. 12. Dr. Van Liere ably described
10   his rationale for including only past purchasers of IP cameras in his deposition, stating:
11          the main reason in this instance is because we were testing a part of the set-up
12          process of a device. So these are all people, who, in theory, have gone through
            the process of setting up a camera. So unlike in a situation where you want
13          prospective purchasers, for this particular case and the particular assignment I
            had, the key was to find people who had had these cameras or had purchased them
14          and ask them about what they thought about the set-up process.
15

16

17

18
     10
        D-Link Sys.’s 1st Am. Answers & Objs. to FTC 3d Set of Interrogs. Resp. 9 (stating DCS-
19   3411 sold starting Nov. 12, 2010), attached as Ex. 11 to Brown Decl. (Dkt. 177-12) (Sept. 21,
     2018), in support of the FTC’s Mot. for S. J. (Dkt. 178) (Sept. 21, 2018). The IP cameras listed
20
     all contain identical or virtually identical misrepresentations. Vecchione Decl. Ex. 1, Van Liere
21   Report ¶ 12.
     11
        In its Motion, D-Link cites to The State of New York and the City of New York v. United
22   Parcel Service, Inc., No. 15-cv-1136 (KBF), 2016 WL 4735368, at *5-6 (S.D.N.Y. 2016),, for
     the proposition that Dr. Van Liere has criticized surveys in the past for using the wrong time
23   period. Mot. 12. In the cited case, Dr. Van Liere criticized the survey for failing to specify a
24   time period altogether. State of NY & City of NY, 2016 WL 4735368, at *6.
     12
        Tully Decl. Ex. 1, Hine Declaration. The Court granted the FTC leave to amend its initial
25   disclosures on September 21, 2018 [Dkt. 191]. Mr. Hine’s deposition took place on October 1,
     2018.
26   13
        This is the same IP camera model as the one used in Dr. Van Liere’s survey.
27   FEDERAL TRADE COMMISSION’S OPPOSITION TO                                                        11
28   D-LINK SYSTEMS INC.’S MOTION TO EXCLUDE THE
     EXPERT REPORT AND OPINIONS OF DR. KENT D. VAN LIERE
     Case No. 3:17-CV-00039-JD
                Case 3:17-cv-00039-JD Document 197 Filed 10/05/18 Page 15 of 19



1    Tully Decl. Ex. 2, Van Liere Dep. 190:1-13. 14 D-Link does not provide any further rationale for
2    its assertion that surveying consumers who may have never set up an IP camera is somehow
3    more relevant to understanding how consumers would have interpreted D-Link’s deceptive
4    claims in its IP cameras’ user interfaces over the past ten years since they were initially sold.
5    Mot. 12.
6           F.       Survey Controlled for Background Noise
7           D-Link argues that Dr. Van Liere’s survey did not control for background noise that
8    would reflect respondents’ preexisting beliefs concerning security provided by the DCS-2310L
9    IP camera. Mot. 7. This assertion is inaccurate because Dr. Van Liere’s survey used test and
10   control groups to net off the effects of background noise. Vecchione Decl. Ex. 1, Van Liere
11   Report ¶ 40. Dr. Van Liere’s expert report directly addresses this point, explaining, “it is
12   standard practice for surveys used to assess whether allegedly misleading advertising causes
13   consumers to form specific perceptions to include a control stimulus to estimate the extent to
14   which results in the test condition are due to various forms of background noise.” Id. ¶ 31. As
15   Dr. Van Liere described in his deposition, to the extent that respondents have any pre-existing
16   beliefs concerning IP camera security, respondents in both the test and control groups would
17   share these beliefs in equal measure. Tully Decl. Ex. 2, Van Liere Dep. 132:18-134:12; 174:4-
18   175:15. By netting off the percentage of people in the control group who believe there is only
19   one password for the device, even when they are presented with information to the contrary, the
20   survey results account for any preexisting beliefs respondents have about whether the only
21   password on the DCS-2310L is the one that they created. Id. 118:7-120:12.
22

23   14
        Dr. Van Liere’s definition of the relevant population is easily distinguishable from Citizens
24   Fin. Grp., Inc. v. Citizens Nat’l Bank of Evans City, because he surveyed those who purchased
     and set up an IP camera during the same time period that D-Link sold the relevant devices at
25   issue. See Citizen Fin. Grp., 383 F.3d at 121 (upholding the district court’s ruling that the survey
     universe of potential customers, rather than limited to customers in the banks’ existing
26   geographic areas, was improper) (emphasis added).
27   FEDERAL TRADE COMMISSION’S OPPOSITION TO                                                            12
28   D-LINK SYSTEMS INC.’S MOTION TO EXCLUDE THE
     EXPERT REPORT AND OPINIONS OF DR. KENT D. VAN LIERE
     Case No. 3:17-CV-00039-JD
              Case 3:17-cv-00039-JD Document 197 Filed 10/05/18 Page 16 of 19



1            D-Link argues that the fact that 78% of survey respondents believed the video from the
2    IP camera was stored in the cloud suggests that Dr. Van Liere’s survey did not take into account
3    respondents’ preexisting beliefs. Mot. 3. This is untrue. As Dr. Van Liere testified, “it is no
4    particular surprise . . . that a large majority of people thought it was a cloud camera . . . or stored
5    information in the cloud.” Tully Decl. Ex. 2, Van Liere Dep. 207:21-208:20. The GUI screen
6    from the DCS-2310L mentions the term “cloud” no less than three times: “Select your Cloud
7    Camera”; “Searching Cloud Cameras”; and “Can’t find your Cloud Camera in the list?”
8    Vecchione Decl. Ex. 1, Van Liere Report ¶ 30. Therefore, D-Link’s assertion, Mot. 3, that
9    “Nothing [D-Link] said or did created these beliefs,” is without merit.
10           G.      That D-Link Intended to Sell Some IP Cameras to Business Customers Has
                     No Bearing on the Relevance or Reliability of Dr. Van Liere’s Conclusions
11
             D-Link claims that some of the IP cameras at issue are not targeted to consumers, 15 and
12
     argues that the results of Dr. Van Liere’s survey, which defined the relevant population as
13
     including “consumers,” cannot be extrapolated to the IP cameras targeted for business use. Mot.
14
     3, 12. However, Dr. Van Liere addressed this point directly in his deposition, stating that he did
15
     not make the assumption that all of the IP cameras at issue were targeted to consumers, 16 and
16
     that his opinions would not change if some of the cameras were for business use because “70, 80,
17
     90 percent of businesses are small businesses. And the people that are small business people are
18
     not that much different than consumers generally.” Tully Decl. Ex. 2, Van Liere Dep. 82:3-20.
19
     D-Link has not introduced any evidence to suggest that individuals purchasing IP cameras for
20
     business use are not misled by D-Link’s representations about securing the camera through
21
     setting a password.
22

23

24   15
        D-Link fails to support its argument that individual purchasers of “Business Class” cameras
25   are not misled by the GUI or have different expectations as to the security of D-Link’s IP
     cameras from unauthorized access. Mot. 3, 12.
26   16
        Tully Decl. Ex. 2, Van Liere Dep. 81:20-82:2.
27   FEDERAL TRADE COMMISSION’S OPPOSITION TO                                                            13
28   D-LINK SYSTEMS INC.’S MOTION TO EXCLUDE THE
     EXPERT REPORT AND OPINIONS OF DR. KENT D. VAN LIERE
     Case No. 3:17-CV-00039-JD
                Case 3:17-cv-00039-JD Document 197 Filed 10/05/18 Page 17 of 19



     II.       DR. VAN LIERE’S SURVEY AND OPINIONS DO NOT INTRODUCE NEW
1              THEORIES OF LIABILITY OR ADDITIONAL IP CAMERAS
2              D-Link’s argument about Dr. Van Liere’s survey introducing new theories of liability is
3    duplicative of its previous briefing to the Court; 17 is rebutted by FTC counsel’s representations; 18
4    and is not supported in any way by Dr. Van Liere’s report or testimony. Dr. Van Liere clearly
5    describes the purpose of his survey as to “assess the extent to which after seeing the statement
6    ‘Please enter a password to secure your camera’ and then setting a password for their IP camera
7    respondents to [the] survey are likely to believe that there was only one password that will allow
8    access to the camera.” Vecchione Decl. Ex. 1, Van Liere Report ¶ 1. See also Tully Decl. Ex. 2,
9    Van Liere Dep. 156:20-157:12 (“Q. Okay. So that is the stimuli that is testing -- what you’re
10   testing is whether that stimuli is deceptive? A. Yes, whether it leads or causes consumers to form
11   the impression that -- about the number of passwords that’s the key question we’re testing
12   here.”). The fact that the control materials provide a statement about additional passwords that
13   could be characterized as a “disclaimer” or a “disclosure” in order to net off the effects of
14   guessing by those in the test group does not transform the FTC’s theories of liability as alleged in
15   Count VI of the Complaint. D-Link falsely states in its motion, “As he testified to repeatedly
16   throughout his deposition, Dr. Van Liere treated this as a ‘failure to disclose’ case and all of this
17   experts opinions in the case depend on this premise.” Mot. 9. Notably absent from Defendant’s
18   briefing, however, is the fact that nowhere in the testimony to which Defendant’s counsel cites,
19   nor in any of Dr. Van Liere’s testimony or expert report, for that matter, does Dr. Van Liere
20   contend that he premises his opinion on a theory of “failure to disclose.”
21             Counsel for D-Link raised this issue in a meet and confer with FTC counsel on August
22   30, 2018, and the FTC assured D-Link, orally, in writing, and most recently in a letter brief, that
23   it is not pursing a theory of liability based on a “failure to disclose.” See Dkt. 194 (Sept. 28,
24   2018). At no point has the FTC suggested that any kind of a disclaimer in D-Link’s devices, its
25
     17
          See Dkt. 163 (Sept. 13, 2018).
26   18
          See Dkt. 194 (Sept. 28, 2018).
27   FEDERAL TRADE COMMISSION’S OPPOSITION TO                                                            14
28   D-LINK SYSTEMS INC.’S MOTION TO EXCLUDE THE
     EXPERT REPORT AND OPINIONS OF DR. KENT D. VAN LIERE
     Case No. 3:17-CV-00039-JD
             Case 3:17-cv-00039-JD Document 197 Filed 10/05/18 Page 18 of 19



1    marketing materials, or on its website would be the appropriate solution to its deceptive
2    representations about the security of its routers and IP cameras. 19
3           Neither does Dr. Van Liere’s expert report attempt to add new IP cameras at issue in this
4    case. Mot. 3. The FTC previously disclosed all of the IP cameras listed in footnote 1 of Dr. Van
5    Liere’s report in Appendix A to its Initial Disclosures in March 2017. D-Link has previously
6    briefed this issue with the Court, and the FTC has responded to D-Link orally, in writing, and
7    most recently in a letter brief. See Dkt. 194 (Sept. 28, 2018).
8                                              CONCLUSION
9           Dr. Van Liere provides reliable expert testimony that will “assist the [Court] to
10   understand the evidence or to determine a fact in issue.” See Fed. R. Evid. 702. Accordingly,
11   the Court should deny D-Link’s Motion.
12
     Dated: October 5, 2018                        Respectfully submitted,
13

14                                                 _/s/Cathlin Tully________________________
                                                   Kevin H. Moriarty (D.C. Bar No. 975904)
15                                                 Cathlin Tully (N.Y. Bar)
                                                   Shameka L. Walker (D.C. Bar No. 493891)
16                                                 Jarad Brown (CA Bar No. 294516)
                                                   Katherine E. McCarron (D.C. Bar No. 486335)
17
                                                   James A. Trilling (D.C. Bar No. 467273)
18                                                 Laura Riposo VanDruff (D.C. Bar No. 481785)
                                                   Federal Trade Commission
19                                                 600 Pennsylvania Avenue NW, Mail Drop CC-8232
                                                   Washington, DC 20580
20                                                 P: (202) 326-2949/F: (202) 326-3062
21                                                 kmoriarty@ftc.gov; ctully@ftc.gov;
                                                   swalker@ftc.gov, jbrown4@ftc.gov;
22                                                 kmccarron@ftc.gov; jtrilling@ftc.gov;
                                                   lvandruff@ftc.gov
23

24   19
        For this reason, D-Link’s reliance on FTC. v. DIRECTV, No. 15-cv-01129-HSG, 2018 WL
25   3911196, at *11 (Aug. 16, 2018) is misplaced. In DIRECTV, the FTC alleged that the company
     failed to adequately disclose certain pricing terms in its advertising. Id. at *1. Here, however,
26   the FTC has not alleged that D-Link’s disclaimers are inadequate.
27   FEDERAL TRADE COMMISSION’S OPPOSITION TO                                                         15
28   D-LINK SYSTEMS INC.’S MOTION TO EXCLUDE THE
     EXPERT REPORT AND OPINIONS OF DR. KENT D. VAN LIERE
     Case No. 3:17-CV-00039-JD
            Case 3:17-cv-00039-JD Document 197 Filed 10/05/18 Page 19 of 19



                                         Attorneys for Plaintiff Federal Trade Commission
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   FEDERAL TRADE COMMISSION’S OPPOSITION TO                                           16
28   D-LINK SYSTEMS INC.’S MOTION TO EXCLUDE THE
     EXPERT REPORT AND OPINIONS OF DR. KENT D. VAN LIERE
     Case No. 3:17-CV-00039-JD
